Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2019

                                      No. 04-18-00810-CR

                                  Dorothy Jackson HAYNES,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR2226
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
         On January 16, 2019, we ordered that this appeal be abated to the trial court to determine
whether appellant desires to prosecute this appeal and, if appellant is indigent, appoint new
appellate counsel. On January 22, 2019, the clerk filed a supplemental clerk’s record reflecting
that Edward F. Shaughnessy has been appointed appellate counsel for appellant. In light of this
filing, it is ORDERED that this appeal is REINSTATED on this court’s docket. Appellant’s brief
must be filed in this court no later than thirty (30) days from the date of this order.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court